Citation Nr: 0518998	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  96-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Sean R. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1995 decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1997, the 
veteran appeared at a Travel Board hearing at the RO before 
the undersigned.  The case was before the Board in July 2002, 
when the Board denied service connection for neck and right 
shoulder disorders.  The veteran appealed the July 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order issued in February 2003, the 
Court vacated the July 2002 Board decision, and remanded the 
matter for readjudication consistent with a February 2003 
Joint Motion by the parties (primarily to provide the veteran 
further notice of the Veterans Claims Assistance Act of 2000 
(VCAA)).  The case was then before the Board in September 
2003, when it was remanded to the RO for due process 
considerations, and again in July 2004, when it was remanded 
to the RO for additional due process considerations.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that the veteran's current neck disorder is related 
to his service or to injury sustained therein.

2.  The preponderance of the competent evidence is a finding 
that that the veteran currently has a chronic right shoulder 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  

2.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice in April and November 
2001 correspondence from the RO, in supplemental statements 
of the case (SSOCs) issued in February 2002 and April 2004, 
in additional correspondence from the RO in September 2004, 
in an SSOC issued in November 2004, and in further 
correspondence from the RO in December 2004.  Although he was 
provided VCAA notice subsequent to the rating decision 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA), he is not prejudiced by any 
notice timing defect.  He was notified (in the October 1995 
rating decision, in a December 1995 statement of the case 
(SOC), and in numerous SSOCs issued during the pendency of 
this appeal) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the April and November 2004 SSOCs, and the 
September and December 2004 correspondence, informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claims.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the April and November 2004 SSOCs, and the September and 
December 2004 correspondence, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The September and 
December 2004 correspondence from the RO, and the November 
2004 SSOC, advised him of what the evidence must show to 
establish service connection for a neck and/or right shoulder 
disorder; and those documents advised the veteran of what 
information or evidence VA needed from him.  The RO asked him 
to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to tell VA "[i]f 
there is any other evidence or information that you think 
will support your claim," and to send to VA "any evidence 
in your possession that pertains to your claim . . . ."  
This was equivalent to advising him to submit everything 
pertinent.  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in September 1998, August 2000, September 2003, 
and July 2004.  The development, to include a VA examination 
with a medical opinion, has been completed and the additional 
evidence was considered by the RO.  VA has obtained all 
identified records that could be obtained.  Notable in this 
regard is that in a letter of September 21, 1998 [pursuant to 
the Board's Remand Order earlier that month] the veteran was 
asked to provide a release for records from his private 
chiropractor (Dr. B.) who had written letters in support of 
the veteran's claims.  The veteran did not respond, i.e., he 
did not return the authorization forms he was sent.  
Generally, the veteran is entitled to strict compliance with 
a Remand Order as a matter of law.  See Stegall v. West, 11 
Vet. App. 268 (1998).  However, where (as here) the 
development sought by remand is for a veteran's private 
medical records, and such records cannot be obtained without 
releases from the veteran, VA's duty to assist (and to comply 
with the Remand Order) is met if VA forwards the veteran 
release forms for such records and he then declines to submit 
the authorizations.  There is nothing further VA can do to 
obtain the records.  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Service medical records reveal that the veteran was treated 
for a whiplash-type injury sustained in a motor vehicle 
accident in October 1972.  He suffered multiple contusions in 
the accident, but there were no abrasions or lacerations.  
Treatment of the injuries consisted of physical therapy and 
conservative treatment.  A March 1973 outpatient record shows 
that he complained of recurring neck symptoms.  Evaluation 
showed cervical root tenderness on the right, decreased deep 
tendon reflexes, and weakness in all muscle groups of the 
right arm.  The plan was for traction and an orthopedic 
consultation.  On orthopedic consultation in April 1973, the 
veteran complained of stiffness on the right lateral aspect 
of the neck and on the left side since treatment four days 
prior.  He reported no history of numbness of the right upper 
extremity.  Examination showed he was neurologically intact 
except for slight tenderness of the right biceps.  He 
displayed limited rotation bilaterally of approximately 20-30 
degrees.  X-rays were negative.  The diagnosis was chronic 
cervical sprain.  It was recommended that he discontinue 
traction, initiate range of motion exercises for the neck 
with increased resistance as tolerated, and apply ice to his 
neck before performing range of motion exercises.  A May 1973 
report of an annual flight physical examination shows the 
veteran continued to undergo physical therapy for a 
"whiplash injury" that incurred in October 1972.  A May 
1974 report of an annual flight physical examination is 
negative for complaints regarding the neck or right shoulder, 
and clinical evaluation of the upper extremities and spine 
was normal.  In a December 1974 report of medical history on 
his separation from service, the veteran denied, among other 
things, having swollen or painful joints, recurrent back 
pain, a painful or "trick" shoulder, or any bone, joint, or 
other deformity.  A contemporaneous examination on his 
separation from service is negative for complaints regarding 
the neck or right shoulder, and clinical evaluation of the 
upper extremities and spine was normal.  A January 1975 
outpatient record shows that the veteran complained of lower 
left back pain.  He reported a dull aching pain, with no 
history of trauma.  The diagnosis was low back pain.  The 
January 1975 report is negative for complaints or clinical 
findings of a neck or right shoulder disorder.  

Postservice evidence includes a report of VA examination in 
April 1976, wherein the examiner noted that the claims folder 
was not available for review.  The veteran complained of 
periodic back pain that radiated toward his right shoulder at 
times.  He gave a history of a neck injury in an October 1972 
motor vehicle accident, followed by treatment including 
physical therapy.  He acknowledged that X-rays at the time 
were normal.  Examination showed that range of motion of the 
neck was full.  The veteran could get his chin down to his 
chest, and he had normal hyperextension and lateral 
movements.  The examiner stated that he was unable to find 
any abnormality, and that the veteran had good biceps, 
triceps, and dorsal radialis reflexes that were equal 
bilaterally.  There were no complaints of sensory 
disturbances.  X-rays of the neck were normal.  The diagnosis 
was residuals of a neck injury.  

An unappealed rating decision in April 1976 denied service 
connection for residuals of a neck injury based on a finding 
that such disability was not shown.

In a September 1995 letter, a private chiropractor (Dr. B) 
reported that the veteran was a patient since July 1986, and 
he had been continually bothered with left hip, low back, and 
right shoulder pain.  It was also reported that conditions 
were chronic in nature with periodic episodes of acute 
exacerbations.  

At the August 1997 hearing, the veteran reiterated that he 
suffered a neck injury in October 1972.  He was taken by 
ambulance to an Air Force Base hospital, where an evaluation 
showed a whiplash type injury.  He stated that he was 
grounded from duties as an air traffic controller for about 
two weeks due to the injury.  He recalled that treatment 
involved traction, muscle relaxers, and exercises.  He 
testified that he saw a specialist at an Army hospital in 
1973, and was told that he sustained substantial neck and 
shoulder injuries and would continue to have problems with 
his right side.  He contended that this meant that he would 
have problems with his neck, right shoulder, and right lower 
back.  He reported that mistakes were made concerning his 
separation from service inasmuch as it was "rushed," and he 
declined to remain in service for further evaluation 
regarding a disability claim.  He asserted that his VA 
examination in April 1976 was perfunctory and that his claim 
was previously denied because his service medical records 
were not available.  He began to see a chiropractor in 1977, 
but he continued to have neck and shoulder problems that 
became severely painful with strenuous activity.  He stated 
that his chiropractor told him he had an old spinal injury.  

The veteran's chiropractor (Dr. B.) wrote another letter in 
August 1997, wherein it was again reported that the veteran 
had been a patient since July 1986, and he regularly received 
care since then.  The chiropractor noted that the veteran 
initially came in for left hip pain following a fall on some 
steps, but that a previous history included the 1972 car 
accident, and the veteran continued to have chronic problems 
with his neck and shoulders.  The chiropractor commented that 
although the veteran does experience symptomatic relief with 
care, "it is obvious, that his problems are chronic and are 
easily exacerbated."

In a September 1997 letter, a different chiropractor reported 
that initially saw the veteran as a patient in early 1977.  
He stated that "[t]o my best recollection, and without the 
use of my records, I saw [the veteran] for well over [one] 
year for a chronic neck and shoulder problem."  

As noted, in September 1998 and August 2000 the Board 
remanded this case to the RO to assist the veteran in the 
development of his claims.  In the September 1998 remand the 
Board specifically requested the RO to obtain the treatment 
records of Dr. B.  In a letter of September 21, 1998, the RO 
asked the veteran to submit attached authorizations for 
private treatment records (specifically including those of 
Dr. B.)  The veteran did not respond to that request.  

In a decision in August 2000, the Board reopened the claims 
seeking service connection for neck and shoulder disorders, 
and remanded the claims for development to include a VA 
orthopedic examination.  

On VA examination in August 2001, the examiner noted that the 
entire evidentiary record had been reviewed, and the veteran 
was questioned and examined.  X-ray studies revealed 
degenerative changes at C5-C6, C6-C7, and C7-T1.  The 
diagnosis was cervical strain with cervicalgia, with 
degenerative changes at the C-5 though C-7 areas.  Regarding 
the question of etiology of any neck and/or shoulder injury 
(as posed by the Board), the examiner stated:

A whiplash injury in service was well 
established and his treatment for same.  
Any further deterioration of symptoms 
from the whiplash, however, were [sic] 
not recorded and additional diagnosis of 
record [was] not made as to a chronic 
condition of the shoulder. The symptoms 
that [the veteran] exhibited for this 
examination are consistent with present 
findings of some deterioration of discs 
at multiple levels.  Not likely after so 
many years to be related to [the] 
whiplash [injury].  [The veteran] had [a] 
normal shoulder.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  Regarding the claim of 
service connection for a right shoulder disorder, the 
preponderance of the competent (medical) evidence is against 
a finding that the veteran currently has such a disability 
due to injury in service.  Without a current diagnosis of 
such disability, service connection is not warranted.  

It is clear that the veteran was seen with complaints of neck 
pain following the October 1972 automobile accident in 
service, and it was noted that the accident caused decreased 
deep tendon reflexes and weakness in all muscle groups of the 
right arm.  However, the medical evidence establishes that 
right upper extremity symptoms, including any involving the 
right shoulder resolved with treatment before his separation 
from service.  His December 1974 separation examination was 
negative for complaints or clinical findings of any 
musculoskeletal disorder, including a right shoulder 
disorder.  Furthermore, while an April 1976 VA examiner noted 
that the veteran indicated he had periodic complaints of back 
pain radiating toward his shoulder, no abnormalities were 
noted on examination of the upper extremities (and no 
diagnosis of a right shoulder disability was given).  While 
generalized right shoulder pain is subjectively indicated in 
post-service medical records, the evidence is negative for 
medical support that the veteran has a chronic right shoulder 
disability related to injury in service.  Significantly, on 
VA examination in August 2001, other than the veteran's 
subjective complaints of right shoulder pain, there was no 
clinical evidence whatsoever of a right shoulder disorder.  
The VA examiner expressly stated that the veteran had a 
"normal shoulder."  There is no medical evidence to the 
contrary, no diagnosis of current right shoulder disability.  
The Board notes the letters from the veteran's chiropractors 
regarding neck and shoulder disorders, and finds it 
significant that the chiropractor who wrote the September 
1997 letter reported only that the veteran was seen for more 
than one year (in 1977) for a chronic neck and shoulder 
problem.  The chiropractor did not indicate that the veteran 
had a current right shoulder disability related to an injury 
in service.  Furthermore, that chiropractor's letter was 
based on recollection of remote events (he indicated that he 
had sold his practice, and that his records were 
unavailable).  

The other chiropractor's (Dr. B.'s) August 1997 letter 
suggesting a relationship between right shoulder pathology 
and the veteran's motor vehicle accident in service is the 
only reference of record alluding to such a relationship.  
Regarding the chiropractor's statement that the veteran's 
history "revealed a car accident some years before in which 
he continued to have chronic problems with his neck and 
shoulder," an opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  The probative value of a medical professional's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185 (1999); see also 
Black v. Brown, 5 Vet. App. 177 (1995).  Notably, this August 
1997 statement by the chiropractor is ambiguous at best, as 
it only notes that the veteran was in a motor vehicle 
accident in service and he continues to complain of right 
shoulder symptoms.  Dr. B. does expressly state that the 
veteran has a current right shoulder disability related to an 
injury in service.  No diagnosis of a right shoulder 
disability is give.  To the extent that it does suggest that 
the veteran might have a right shoulder disability, the 
probative value of such suggestion is diminished by the fact 
that the veteran has declined to make Dr. B.'s clinical 
records, which might shed further light on the matter 
available for consideration.  

In any case, Dr. B's suggestion (without diagnosis) that the 
veteran might have a right shoulder disability related to 
injury in service is contradicted by the findings and opinion 
of a VA physician who, in August 2001, had the opportunity to 
review the veteran's claims file, and who found, expressly 
stated, that the veteran has a "normal shoulder."  
Significantly, while the examiner noted that the veteran was 
being examined for right shoulder disability, the veteran's 
complaints were primarily related to the left shoulder, and 
he was evaluated for such.  (While the Board did consider the 
possibility that perhaps the examiner had erroneously 
reported which shoulder was involved, this was 
contraindicated that in the same paragraph noting the left 
shoulder complaints it was noted that the veteran was right-
handed, reflecting that the examiner recognized the 
distinction between the two upper extremities.)  Finally, the 
veteran has not submitted, or identified for VA to obtain any 
clinical records which might serve to confirm that he has a 
diagnosis of a right shoulder disability or is being treated 
for such disability.  

The veteran's own statements that he has a current right 
shoulder disorder cannot by themselves establish that this is 
so.  He is a layperson and, as such, is not competent to 
provide probative evidence as to matters requiring 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against a finding that 
the veteran currently has a chronic right shoulder 
disability, related to injury in service or not.  The sole 
question remaining is whether service connection may be 
granted in the absence of competent evidence of current 
disability.  There is no legal authority for that 
proposition, and the claim of service connection for a right 
shoulder disorder must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Regarding the issue of service connection for a neck 
disorder, that the veteran was treated for a neck injury 
sustained in a motor vehicle accident in service (indicated 
in service medical records as a "whiplash-type" injury) is 
not in dispute.  However, the medical evidence establishes 
that the episodes of neck problems in service were acute, and 
resolved with treatment before his separation from service.  
The December 1974 separation examination was negative for 
complaints or diagnosis of any musculoskeletal abnormality, 
to include a neck disorder.  His assertion that the December 
1974 separation examination was rushed and perfunctory is 
inconsistent with official contemporaneous records, and is 
not credible or probative.  And an April 1976 VA examination 
conducted expressly for the purpose of determining whether 
the veteran had a neck disability related to an injury in 
service found no neck disability.
Furthermore, there is no competent evidence of record linking 
a current neck disorder to service.  The private chiropractor 
who indicated (based on recollection of remote events without 
benefit of clinical records) that he saw the veteran for neck 
complaints in 1977, did not indicated that the complaints 
were related to an injury in service, and did not relate any 
current neck disability to such injury.  As with the claim of 
service connection for a right shoulder disorder discussed 
above, the only medical evidence of a relationship between 
the current neck disorder and the motor vehicle accident in 
service is the statement of the chiropractor who suggests 
such a relationship in an August 1997 letter.  Dr. B's 
statement that the veteran's history "revealed a car 
accident some years before in which he continued to have 
chronic problems with his neck and shoulder," is the only 
reference of record alluding to a relationship between a 
current neck disorder and the veteran's service.  Notably, 
when the veteran was seen initially in 1986, it was after an 
intercurrent injury (a fall down stairs), and the injury in 
service was apparently noted by history.  Dr. B did not 
provide a diagnosis of a neck disability related to service, 
and any inferences that may be drawn from Dr. B.'s letters 
are diminished in probative value by the fact that the 
veteran has declined to make Dr. B's clinical treatment 
records (which might shed light on the matter) available.

In August 2001, a VA physician expressly opined regarding the 
veteran's current neck disability, that it is "not likely 
after so many years to be related to whiplash" that the 
veteran sustained during service in October 1972.  The August 
2001 VA examiner's findings and opinion must be given 
substantial probative weight, as they are supported by 
detailed findings; are couched in terms of greater certainty; 
and reflect a review of the entire evidentiary record.  See 
Guerrieri, supra; see also Gabrielson, supra.  Significantly, 
there is no competent (medical) evidence that specifically 
refutes this opinion.  As noted above, the veteran's 
statements and contentions regarding a relationship between 
his current cervical strain, with cervicalgia and 
degenerative changes, and service cannot by themselves 
establish this is so.  As a layperson, he is not competent to 
establish medical etiology by his own unsupported opinion.  
See Espiritu, supra.

Without competent evidence of a nexus between the current 
neck disorder and service, service connection for a neck 
disorder is not warranted.  See Hickson, 12 Vet. App. 247.  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.  


ORDER

Service connection for a neck disorder is denied.

Service connection for a right shoulder disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


